                                            Case 3:17-cv-04426-JST Document 303 Filed 07/18/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYMANTEC CORPORATION,                              Case No. 17-cv-04426-JST (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9              v.
                                                                                            Re: Dkt. Nos. 290, 291, 293, 294, 295, 297
                                  10     ZSCALER, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The Court had a telephonic hearing this afternoon concerning the parties’ joint discovery
                                  14   letter briefs at ECF Nos. 291, 294 and 297. The Court now issues the following order on them and
                                  15   the related motions to seal.
                                  16                                      I.   DISCOVERY MOTIONS
                                  17   A.      ECF No. 291
                                  18           Zscaler moves for a protective order to bar Symantec from deposing Kailash Kailash, its
                                  19   Chief Architect and co-founder, under the apex doctrine. In general, “[w]hen a party seeks the
                                  20   deposition of a high-level executive (a so-called ‘apex’ deposition), the court may exercise its
                                  21   discretion under the federal rules to limit discovery.” Anderson v. Cty. of Contra Costa, 2017 WL
                                  22   930315, at *3 (N.D. Cal. March 9, 2017) (citations and quotation marks omitted). “Discretion is
                                  23   necessary because apex depositions create a tremendous potential for abuse or harassment.” Id.
                                  24   (citations and quotation marks omitted). “Courts may limit discovery after considering (1)
                                  25   whether the deponent has unique first-hand, non-repetitive knowledge of the facts at issue in the
                                  26   case and (2) whether the party seeking the deposition has exhausted other less intrusive discovery
                                  27   methods.” Id. (citations and quotation marks omitted).
                                  28           Zscaler has failed to show that Kailash is a high-level executive. Zscaler’s March 5, 2018
                                            Case 3:17-cv-04426-JST Document 303 Filed 07/18/19 Page 2 of 5




                                   1   SEC Form S-1 identified the company’s “executive officers and directors as of January 31, 2018.”

                                   2   It listed the CEO, CSO, CFO, CLO, CTO and COO as executive officers, but not the Chief

                                   3   Architect. Nor is Kailash a member of the Board of Directors. Symantec provided a Zscaler

                                   4   organizational chart in connection with the letter brief, and it shows that no one reports to Kailash

                                   5   – unlike the CEO, CSO, CFO, CLO, CTO and COO, who all have direct reports.1 Oddly, Zscaler

                                   6   has put Jay Chaudry (the company’s other co-founder, its CEO, and the Chairman of the Board)

                                   7   up for deposition and designated Amit Sinha (the CTO and a member of the Board of Directors) as

                                   8   a 30(b)(6) witness, even though Chaudry and Sinha are clearly higher level within the company

                                   9   than Kailash is. This is an inversion of the apex doctrine, offering up the highest-level executives

                                  10   and trying to block the deposition of someone less important. This is not what the apex doctrine is

                                  11   for.

                                  12             Regardless, even if Kailash were an apex witness, because he has been the Chief Architect
Northern District of California
 United States District Court




                                  13   of the accused platform since 2008, he likely has unique, non-repetitive knowledge. That’s what

                                  14   the title “Chief Architect” implies. Zscaler refers to other witnesses Symantec has deposed but

                                  15   does not explain how they obviate the need to depose Kailash. Further, the fact that Kailash is

                                  16   listed as an inventor on several Zscaler patents related to the technology at issue in this case

                                  17   underscores his personal involvement in the development of the technology and makes it likely

                                  18   that he has unique, non-repetitive knowledge.

                                  19             Accordingly, Zscaler’s motion for a protective order is DENIED.

                                  20   B.        ECF No. 294
                                  21             This motion came into sharper focus during the hearing. In response to RFP 111, Zscaler

                                  22   is now seeking a visual inspection of the hardware on which Symantec’s security software runs for

                                  23   those products listed in RFP 111 that are delivered to customers on hardware appliances. Zscaler

                                  24   is not asking to plug the hardware in, turn it on, or use it – just to look at it.

                                  25             This visual inspection has some relevance. Not a lot, but some. The patents in suit

                                  26   concern Symantec’s software, not any hardware. Still, the extent to which Symantec’s on-premise

                                  27

                                  28   1
                                           It is not evident in the org chart, but the Form S-1 states that Sinha is the CTO.
                                                                                             2
                                          Case 3:17-cv-04426-JST Document 303 Filed 07/18/19 Page 3 of 5




                                   1   products compete with Zscaler’s cloud offering is relevant to issues in the case other than liability.

                                   2   It used to be relevant to Symantec’s lost profits claim, but Symantec has now abandoned that. It is

                                   3   still relevant to Symantec’s claim for a permanent injunction. And it’s relevant to whether Zscaler

                                   4   and Symantec are competitors in the same territory in the same line of business, which is one of

                                   5   the Georgia-Pacific factors in determining a reasonable royalty.

                                   6          To be sure, the primary evidence about whether Symantec’s on-premise products compete

                                   7   with Zscaler’s cloud offering would be market research, customer surveys, market-wide business

                                   8   trends, and the like. After all, the issue comes down to customer demand and whether customers

                                   9   view these products as alternatives to each other. There are probably a number of reasons

                                  10   customers have for thinking or not thinking of these products as alternatives to each other, such as

                                  11   cost, ease of use, effectiveness, and vendor reputation. But surely one of the most obvious

                                  12   differences is that an on-premise product requires the customer to install one or more pieces of
Northern District of California
 United States District Court




                                  13   hardware at its facility. The hardware takes up space. It uses energy. It probably has to be put

                                  14   somewhere secure and air conditioned. It’s a piece of equipment that has to be cared for.

                                  15          What this equipment looks like, including how big it is, how it is shaped, how many cords

                                  16   it has, and so on, is relevant. What really matters, of course, is how customers perceive the

                                  17   hardware and the burdens it imposes, but even evidence of customer or market perception is made

                                  18   more understandable if Zscaler is able to do a visual inspection and bring along its witnesses and

                                  19   experts to take pictures of the hardware. This visual inspection of the hardware that has to be

                                  20   installed at the customer site lends concreteness to the difference between an on-premise product

                                  21   and a cloud offering. For example, pictures Zscaler takes of the hardware would make it easier for

                                  22   the trier of fact to appreciate the difference between Symantec’s on-premise products and

                                  23   Zscaler’s cloud product.

                                  24          Symantec says this will be burdensome, but its explanation of burden is unimpressive.

                                  25   Essentially, Symantec would have to find examples of its own products that are currently in its

                                  26   supply chain, ship them to a location, take them out of the boxes, and then make them available to

                                  27   Zscaler to visually inspect. That’s not much burden.

                                  28          Accordingly, the Court GRANTS Zscaler’s motion for a visual inspection as described
                                                                                         3
                                            Case 3:17-cv-04426-JST Document 303 Filed 07/18/19 Page 4 of 5




                                   1   above.

                                   2   C.       ECF No 297
                                   3            Symantec moves for a protective order to bar the deposition of Richard Hill, its Interim

                                   4   President and CEO, under the apex doctrine. Hill had no prior association with Symantec until he

                                   5   became a member of the Board of Directors in January 2019. On May 9, 2019, Greg Clark

                                   6   resigned as Symantec’s CEO and Hill was appointed as his interim replacement. Later that same

                                   7   day, Hill made statements on a quarterly earnings call to the effect that Symantec’s on-premise

                                   8   business had fallen off more quickly than anticipated, and the cause was customers moving to the

                                   9   cloud. Zscaler originally argued that Hill’s deposition was relevant to Symantec’s lost profits

                                  10   claim. Symantec has since dropped that claim, but Zscaler argues the deposition is still relevant to

                                  11   Symantec’s claim for an injunction.

                                  12            This deposition is exactly what the apex doctrine is designed to prevent. It is implausible
Northern District of California
 United States District Court




                                  13   to suggest that in the hours, or perhaps minutes, between Clark’s resignation and Hill’s

                                  14   appointment and participation in the earnings call, Hill could have acquired any unique, non-

                                  15   repetitive information. Statements in an earnings call about a general trend in the company’s

                                  16   business, a trend that any number of people could testify to, are not enough to justify an apex

                                  17   deposition. For example, Symantec’s Alexander Campbell, said much the same thing at pages 66-

                                  18   70 of the rough transcript of his deposition. “Courts have repeatedly denied apex depositions even

                                  19   on a showing that the executive made public statements on relevant issues.” Affinity Labs of Texas

                                  20   v. Apple, Inc., 2011 WL 1753982, at *16 (N.D. Cal. May 9, 2011).

                                  21            Symantec’s motion for a protective order is GRANTED.

                                  22                                        II.   MOTIONS TO SEAL
                                  23   A.       ECF No. 290
                                  24            This motion to seal is GRANTED.

                                  25   B.       ECF No. 293
                                  26            This motion to seal is GRANTED.

                                  27   C.       ECF No. 295
                                  28            This motion seeks to seal 145 pages of deposition testimony, including testimony about a
                                                                                          4
                                          Case 3:17-cv-04426-JST Document 303 Filed 07/18/19 Page 5 of 5




                                   1   public earnings call. This motion fails the narrow tailoring requirement in Local Rule 79-

                                   2   5(d)(1)(B). It is DENIED without prejudice to filing a narrowly tailored motion.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: July 18, 2019

                                   6
                                                                                                   THOMAS S. HIXSON
                                   7                                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
